          1
                                                                                  ''ILED
                                                                                   SEP 242019
          2

          3

          4                                   UNITED STATES DISTRICT COURT

          5                                  NORTHERN DISTRICT OF CALIFORNIA

          6
               UNITED STATES OF AMERICA,
          7                                                          Case No, 19-MJ-71560-JCS-1
                               Plaintiffs,
          8
                        V.                                           Charging District's Case No.
          9
               PAUL ANTHONY SALAZAR,                                 6:10CR60121-1 AA
         10
                               Defendants.
         11

    cS   12                              COMMITMENT TO ANOTHER DISTRICT

II       13           The defendant has been ordered to appear in the District of Oregon

|3
M   O
         14   The defendant may need an interpreter for this language: NA.
i5 -5    15           The defendant:           [ ] will retain an attorney.
cn 'h
B   w
^ Q
GO ^     16                                    [X] is requesting court-appointed counsel.
Ta 6
         17           The defendant remains in custody after the initial appearance.
fi ^
         18
                     IT IS ORDERED: The United States Marshal must transport the defendant, together with
         19
              a copy of this order, to the charging district and deliver the defendant to the United States Marshal
              for that district, or to another officer authorized to receive the defendant. The Marshal or officer
         20   of the charging district should immediately notifythe United States Attorney and the Clerk of the
              Clerk for that districtof the defendant's arrival so that further proceedings may be promptly
         21   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the
              charging district.
         22
                     IT IS SO ORDERED.
         23
              Dated: September 24, 2019
         24

         25                                                     Joseph C. Sp^
                                                                Chief Maeist^e Judge
         26

         27

         28
